DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17-33 are pending. Claims 1-16 have been canceled.
The foreign priority document DE 10 2017 205 653.3 filed on April 03, 2017 has been received and it is acknowledged.

Claim Objections
Claims 22 and 30 are objected to because of the following informalities:  
The limitation “the glass flakes (B) have 75 to 85% by weight and 15 to 25% by weight of Li2O” in claim 22 should be amended to recite “the glass flakes (B) have 75 to 85% by weight of SiO2 and 15 to 25% by weight of Li2O” (see page 8 of the specification).
The limitation “aspect ratio in the range or 1:3 to 1:00” in claim 30 should be amended to recite “aspect ratio in the range or 1:3 to 1:100” (see page 12 of the specification).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17, 23, 26-31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ino et al. (EP 2 605 311).
With regard to claims 17 and 28, Ino et al. teach a separator comprising 10vol% of glass fibers and 90vol% of scaly glass particles/flakes (Example 3 in par.0059).
Ino et al. teach glass fiber non-woven fabric (par.0052), which is equivalent to the “carrier material consisting of glass fibers, the carrier material being a nonwoven fabric” in claim 17.
The scaly glass particles/flakes have a thickness of 0.4 m (par.0056), and are equivalent to the “glass flakes” in claim 17. The thickness of the scaly glass particles/flakes is within the range in claim 17.
It would be expected that the content of glass fiber and glass flakes is within the broad ranges in claim 17.
The glass fibers and glass particles/flakes constitute the composite in claims 17 and 28.
Ino et al. teach that a glass fiber nonwoven fabric is made by a wet paper making method (par.0059). A wet paper making method includes a drying step, as evidenced in par.0033 of Nagakubo et al. (JP 2002-298816, with attached machine translation).
A drying step involves the removal of the aqueous solution used in the method. Therefore, the glass fiber and scaly glass particles/flakes are the only components of the separator, and their amounts add up to 100% by weight.
Ino et al. further teach that the separator has a thickness of 20m (0.02mm) and a porosity of 70% (par.0059-0060). The thickness and the porosity are within the range in claim 17.

Therefore, the separator of Example 3 of Ino et al. anticipates the battery separator in claims 17 and 28 of the instant application.
With regard to claim 23, Ino et al. teach that the glass scaly particles/flakes contain 65mass% SiO2 (see Table 1 in par.0051). The glass flakes meet the limitations for “a content of SiO2 relative to the total mass of the glass flake of 40 to 65% by weight”. 
With regard to claims 26 and 31, the separator in Example 3 of Ino et al. comprises the same components as the separator on page 4 of the instant application.
The separator of the instant application has a contact angle between the separator and an electrolyte liquid of <30o (page 11, lines 5-8) and a shrinkage of less than 2% when subjected to a temperature of 500oC for 60 minutes (page 12, lines 24-26 of the specification).
Based on the similarity of the separator compositions and absent a record to the contrary, it would be expected that the separator in Example 3 of Ino et al. has a contact angle between the separator and an electrolyte liquid of <30o and a shrinkage of less than 2% when subjected to a temperature of 500oC for 60 minutes.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  (MPEP 2112.I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY)

m (0.02mm) (par.0059). This separator meets the limitation for “the battery separator has a thickness in the range of 0.02 to 3mm”.
With regard to claim 29, fig. 1 of Ino et al. shows particles (1) between the fibers (2).
The process of making the separator leads to a glass nonwovern fabric including the glass scaly particles/flakes (Example 3 in par.0050).
Glass scaly particles/flakes included in a glass nonwoven fabric are glass flakes integrated in a brick wall structure, as defined on page 12, lines 10-12 of the specification.
With regard to claim 30, the glass scaly particles/glass flakes of Ino et al. have an aspect ratio of 1:37.5 (par.0056). This value is within the claimed range.
With regard to claim 33, Ino et al. teach the separator is used in a battery (par.0011). A battery comprises an anode, a cathode, a separator between the anode and the cathode, and an electrolyte impregnated in the separator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ino et al. (EP 2 605 311).
With regard to claim 18, Ino et al. teach the separator of Example 3 which is equivalent to the separator of claim 17 (see paragraph 6 above). 
The separator in Example 3 does not have the claimed amounts of glass fiber, glass flakes, and binder.
However, Ino et al. teach that the glass fibers may be contained in the separator in an amount of 10-70vol% (par.0028), and the glass scaly particles/glass flakes may be contained in the separator in an amount of 30-90vol% (par.0031). 
Ino et al. further teach that the separator may comprise a binder for the purpose of binding the glass fibers and the scaly particles to one another. The amount of binder is 1-20 wt% of the separator (par.0038).
The separator may have a porosity of up to 70% (par.0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a separator comprising glass fiber in an amount of 10-70vol%, glass scaly particles/flakes in an amount of 30-90vol%, and a binder in an amount of 1-20wt%, because these components are clearly taught by Ino et al.
The range for the binder overlap the range in claim 18.
It would be expected that the ranges for the glass fibers and glass scaly particles/flakes overlap the ranges in claim 18.
With regard to claim 19, Ino et al. teach the separator of Example 3 which is equivalent to the separator of claim 17 (see paragraph 6 above).

However, Ino et al. further teach that the separator may comprise a binder for the purpose of binding the glass fibers and the scaly particles to one another (par.0038).
Therefore, it would have been obvious to one of ordinary skill in the art to include a binder in the composition for a separator of Ino et al., in order to improve the binding of the glass fibers and the scaly particles to one another.
With regard to claim 20, Ino et al. teach that the binder may be styrene-butadiene rubber (SBR), carboxymethyl cellulose (CMC), hydroxyethyl cellulose, polyvinylidene fluoride (PVDF), polyurethane (par.0038).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ino et al. (EP 2 605 311) in view of Ferreira et al. (US Patent 7,097,939)
With regard to claims 24 and 25, Ino et al. teach the separator of Example 3 which is equivalent to the separator of claim 17 (see paragraph 6 above). 
Ino et al. teach glass fibers (par. 0026 and par.0059), but do not specifically teach the type of glass used for the fibers.
However, it is known in the art that C-glass fibers are used for making separators, and C-glass fibers are chemically-resistant, as evidenced by Ferreira et al.  in column 5, lines 4-5.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use C-glass fibers for the separators of Ino et al., in order to take advantage of their chemical resistance.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Nagakubo et al. (JP 2002-298816, with attached machine translation) in view of Spencer (US Patent 2,142,686).
With regard to claim 32, Nagakubo et al. teach that a separator is made by a method comprising the steps of spraying glass flakes on a surface of a glass fiber mat and drying (par.0034).
The step of spraying glass flakes on a surface of a glass fiber mat imply that the steps (a) and (b) in claim 32 have been performed.
The drying step is equivalent to step (d) in claim 32.
Nagakubo et al. teach the spraying of glass flakes (par.0034), but fail to specifically teach spray nozzle application.
However, it is common knowledge that flakes may be sprayed onto a surface by a spray nozzle, as evidence in column 2, lines 37-41 of Spencer.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a spray nozzle for spraying the glass flakes on the surface of a glass fiber of Nagakubo et al.
Therefore, the process of making a separator of Nagakubo modified by Spencer is equivalent to the method in claim 32.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2, 4 mass%Al2O3, 7mass%CaO, 3 mass% MgO, 5mass% B2O3, 0.5mass% Li2O, and 3.5mass% ZnO (Table 1 in par.0051).
The glass of Ino et al. does not meet the limitations of claim 21.
There are no prior art teachings that would motivate one of ordinary skill to modify Ino et al. and obtain the separator in claim 21.
Claim 22 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Ino et al. (EP 2 605 311) teach that the glass flakes are made from glass comprising 65mass% SiO2, 4mass% Al2O3, 7mass% CaO, 3mass% MgO, 5mass% B2O3, 0.5mass% Li2O, and 3.5mass% ZnO (Table 1 in par.0051).
The glass of Ino et al. does not meet the limitations of claim 22.
There are no prior art teachings that would motivate one of ordinary skill to modify Ino et al. and obtain the separator in claim 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ishizawa et al. (JP 03-289058, with attached machine translation) teaches a gel electrolyte including glass fiber and scaly glass powder (page 6 of the attached translation).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.